Name: 2008/224/EC: Council Decision of 18 February 2008 on the conclusion of Protocols amending the Agreements on certain aspects of air services between the European Community and, respectively, the Government of Georgia, the Republic of Lebanon, the Republic of Maldives, the Republic of Moldova, the Government of the Republic of Singapore and the Oriental Republic of Uruguay to take account of the accession to the European Union of the Republic of Bulgaria and Romania
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  America;  air and space transport;  Europe
 Date Published: 2008-03-15

 15.3.2008 EN Official Journal of the European Union L 73/20 COUNCIL DECISION of 18 February 2008 on the conclusion of Protocols amending the Agreements on certain aspects of air services between the European Community and, respectively, the Government of Georgia, the Republic of Lebanon, the Republic of Maldives, the Republic of Moldova, the Government of the Republic of Singapore and the Oriental Republic of Uruguay to take account of the accession to the European Union of the Republic of Bulgaria and Romania (2008/224/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Republic of Bulgaria and Romania each signed a bilateral agreement concerning air services with Georgia on 19 January 1995 and on 26 March 1996, respectively. (2) The Agreement between the European Community and the Government of Georgia on certain aspects of air services (2) was signed in Brussels on 3 May 2006. (3) The Republic of Bulgaria and Romania each signed a bilateral agreement concerning air services with the Republic of Lebanon on 17 February 1967 and 25 February 1967, respectively. (4) The Agreement between the European Community and the Republic of Lebanon on certain aspects of air services (3) was signed in Beirut on 7 July 2006. (5) The Republic of Bulgaria signed a bilateral agreement concerning air services with the Republic of Maldives on 13 August 2006 in Male. (6) The Agreement between the European Community and the Republic of Maldives on certain aspects of air services (4) was signed in Brussels on 21 September 2006. (7) The Republic of Bulgaria and Romania each signed a bilateral agreement concerning air services with the Republic of Moldova on 17 April 1996 and 28 June 1993, respectively. (8) The Agreement between the European Community and the Republic of Moldova on certain aspects of air services (5) was signed in Brussels on 11 April 2006. (9) The Republic of Bulgaria and Romania each signed a bilateral agreement concerning air services with the Republic of Singapore on 28 November 1969 and 11 January 1978, respectively. (10) The Agreement between the European Community and the Government of the Republic of Singapore on certain aspects of air services (6) was signed in Luxembourg on 9 June 2006. (11) Romania signed a bilateral agreement concerning air services with the Oriental Republic of Uruguay on 31 May 1996 in Bucharest. (12) The Agreement between the European Community and the Oriental Republic of Uruguay on certain aspects of air services (7) was signed in Montevideo on 3 November 2006. (13) The 2005 Accession Treaty was signed in Luxembourg on 25 April 2005 and entered into force on 1 January 2007. (14) A Protocol amending Annexes I and II to each of the abovementioned agreements between the European Community and the respective states is necessary to take account of the accession of the two new Member States. (15) Negotiations are based on the negotiating mandate granted by the Council to the Commission on 5 June 2003. (16) Consequently, the Protocols should be concluded on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The following Protocols are hereby approved on behalf of the Community:  Protocol amending the Agreement between the European Community and the Government of Georgia on certain aspects of air services,  Protocol amending the Agreement between the European Community and the Republic of Lebanon on certain aspects of air services,  Protocol amending the Agreement between the European Community and the Republic of Maldives on certain aspects of air services,  Protocol amending the Agreement between the European Community and the Republic of Moldova on certain aspects of air services,  Protocol amending the Agreement between the European Community and the Government of the Republic of Singapore on certain aspects of air services,  Protocol amending the Agreement between the European Community and the Oriental Republic of Uruguay on certain aspects of air services. The text of the Protocols is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 3 of each of the Protocols. Done at Brussels, 18 February 2008. For the Council The President D. RUPEL (1) Opinion of the European Parliament delivered on 11 December 2007 (not yet published in the Official Journal). (2) OJ L 134, 20.5.2006, p. 24. (3) OJ L 215, 5.8.2006, p. 17. (4) OJ L 286, 17.10.2006, p. 20. (5) OJ L 126, 13.5.2006, p. 24. (6) OJ L 243, 6.9.2006, p. 22. (7) OJ L 330, 28.11.2006, p. 19.